Citation Nr: 0423884	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active duty for training from November 1972 
to February 1973, and active military service from February 
1973 to June 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO continued the denial of the veteran's claims for 
service connection for right knee, left knee, and right ankle 
disabilities, on the basis that new and material evidence had 
not been submitted to reopen those claims.  The veteran filed 
a notice of disagreement (NOD) in July 1998 and a statement 
of the case (SOC) was issued that same month.  The veteran 
submitted a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans Appeals) in November 1998.  

By decision of May 2000, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claims, but remanded to the RO the claims for service 
connection, on the merits, for evidentiary development.  

In a February 2003 decision, the Board denied the veteran's 
claims.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2004, counsel for VA's Secretary and 
the veteran filed a joint motion with the Court to vacate and 
remand the February 2003 Board decision.  By Order 
subsequently in May 2004, the Court granted the motion, 
vacating the February 2003 decision and remanding these 
matters for further proceedings consistent with the joint 
motion.  

The Board notes that in October 1997, the veteran appointed 
The American Legion as his representative.  While a private 
attorney represented the veteran in his appeal before the 
Court, there is no indication in the record that the veteran 
has revoked his power of attorney with The American Legion 
concerning matters before VA.  Indeed, in July 2004, that 
organization submitted an Informal Hearing Presentation, on 
the veteran's behalf, to the Board.  As such, The American 
Legion is the recognized representative of the veteran for 
purposes of this appeal.  

The Board's decision on the claim for service connection for 
a right ankle disability is set forth below.  The claims for 
service connection for a right knee disability and for a left 
knee disability are addressed in the remand following the 
decision; these are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right ankle 
disability has been accomplished.  

2.  There is no competent medical evidence that relates any 
possible, current right ankle disability to the veteran's 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for a right ankle 
disability has been accomplished.  

Through a March 2001 notice letter and an October 2002 
supplemental SOC (SSOC), the veteran and his representative 
were notified of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the veteran and his representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to provide 
information, and, if necessary, authorization, to enable the 
RO to attempt to obtain any outstanding medical evidence 
pertinent to the claim for a right ankle disability.  The 
veteran was also advised that he could submit his own 
statements or statements from other individuals describing 
his physical.  As such, there is an implied request on the 
RO's part that the veteran submit any and all evidence to 
support his claim, whether that evidence is medical records 
from a private provider, statements from others, or other 
evidence that he may have in his possession.  

The Board notes that it has been contended (see February 2004 
Appellant's Brief (Brief) to the Court) that the March 2001 
notice letter was deficient in that " . . .the positive 
aspects of notice were obliterated by its entirely 
contradictory and misleading advice . . . that the claimant 
need not submit evidence of current disabilities . . ." (see 
Brief, at 12).  Following review of the notice letter, and in 
view of the Board's subsequent finding on the issue of a 
current disability, the claimed misleading notice is harmless 
and not prejudicial to the veteran.  

In this respect, the Board points out that the March 2001 
notice letter informed the veteran, in particular, that the 
RO needed "medical evidence that your . . . right ankle 
condition[ ] [was] caused by or due to your military 
service."  The notice letter also indicated that the RO had 
evidence of a current disability.  While it is not apparent 
that the diagnosis of chondromalacia necessarily applies to 
the veteran's claimed right ankle disability, as compared to 
that for his right and left knees, no matter, the record does 
not reflect evidence of a causal connection between any right 
ankle disability and service.  The Board notes that the 
veteran's service medical records (see Analysis, below) do 
not reflect a diagnosis of chondromalacia of the right ankle, 
or any other objective indication in service of a right ankle 
disability.  

As for obtaining a VA medical opinion with respect to the 
veteran's claim, the Board notes that a showing of a 
disability is not enough.  The veteran is required to show 
some causal connection between his or her disability and the 
period of military service before VA has an obligation to 
provide a medical examination or obtain a medical opinion 
under 38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  As such, the Board finds the 
March 2001 notice letter sufficiently informed the veteran of 
the need to submit competent evidence linking any right ankle 
disability to service, and that, under the circumstances of 
this case, the evidence does not require VA to arrange for an 
examination of the veteran to obtain medical nexus evidence 
with respect to the claim currently under consideration.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As indicated above, 
the first three content of notice requirements are met.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not been explicitly informed of the need to 
submit all evidence in his possession, although he has been 
put on notice of the need to submit evidence to support his 
claim, especially with respect to a nexus opinion.  
Furthermore, the veteran was informed that he could submit 
his own statements or statements from other people describing 
his physical symptoms.  As such, the Board finds there is an 
implied request by the RO that the veteran submit any and all 
evidence to support his claim, to include any medical records 
or other evidence that he may have in his possession.  The 
Board points out that, in a June 2004 notice to the Board, 
the veteran reported that he had no further evidence to 
submit in connection with the appeal.  See VAOPGCPREC 1-2004 
(February 24, 2004).  Therefore, the Board finds that all 
four requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA notice requirements were provided 
well after the May 1998 rating action on appeal; however, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than two years after the 
May 1998 rating decision.  The Board also finds that the lack 
of full, pre-adjudication notice in this case does not, in 
away, prejudice the veteran.  

By letter in December 2000, the RO specifically notified the 
veteran of its efforts to obtain private treatment records 
from R. Sood, M.D., and VA medical records from the VA 
Medical Center (VAMC) in Erie, Pennsylvania.  Further, the 
RO's March 2001 letter requested that the veteran identify 
any additional medical treatment providers and provided 
information concerning the notice and duty to assist 
provisions of the VCAA, what medical and other evidence the 
RO would obtain, and what information or evidence the veteran 
could provide in support of the claim. 

The Board also points out that it has been more than three 
years since the March 2001 notice letter in which the veteran 
was advised of the RO's duty to assist him in developing 
evidence pertaining to his claim.  During that time frame, 
the RO has obtained VA medical records identified by the 
veteran from the Erie VAMC and the Buffalo VAMC.  Records 
from Dr. Sood have also been obtained, as well as other 
private physicians.  Following the Court's remand of the 
veteran's claim to the Board in May 2004, the veteran was 
given the opportunity to submit additional evidence.  He 
subsequently notified the Board that he had no additional 
evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
right ankle disability.  

II.  Background

Historically, in March 1973, the veteran filed an original 
claim of entitlement to service connection for a right ankle 
disorder.  In his claim, the veteran cited injuries and 
medical treatment in service for the disorder.  The RO 
subsequently obtained complete service medical records.

Service medical records include an October 1972 entrance 
examination report on which the veteran was described as 
normal on clinical evaluation of the lower extremities and 
the feet.  Later, in November 1972, the veteran was deemed 
physically qualified for active duty.  

During an April 1973 orthopedic evaluation, the veteran 
complained of pain in his right ankle.  Physical examination 
of the right ankle disclosed a full range of motion, with no 
significant swelling.  The evaluating physician included 
several notes concerning the veteran's subjective complaints 
of generalized pain.  A radiographic study of the right ankle 
demonstrated no significant signs of abnormality.  The 
evaluating physician diagnosis included right ankle sprain 
with subjective pain without objective findings.  

The veteran underwent VA examination in September 1973.  The 
VA examiner found no apparent swelling of the veteran's 
ankles.  There was good movement of the right ankle in all 
directions.  A radiographic examination revealed no evidence 
of fracture, dislocation, or soft tissue abnormality of the 
right ankle.  The VA examiner diagnosed a right ankle injury 
by history.  

The report of a January 2000 rheumatic disease evaluation 
(from the Buffalo VAMC) reveals that the veteran's rheumatic 
factor (RF), antimitochondrial antibodies (AMA), and 
erythrocyte sedimentation rate (ESR) tests to be negative.  
According to the laboratory test results, the veteran's ESR 
was one, with normal range being between zero to fifteen.  
The VA rheumatologist determined that the veteran did not 
suffer rheumatoid arthritis.  The impression provided was 
"normal musculoskeletal examination."  The rheumatologist 
prescribed no medications and determined there was no need 
for follow-up. 

Medical records from the Erie VAMC reflect no finding or 
diagnosis of a right ankle disability.  

Private treatment records from the office of R. Sood, M.D., 
for the period from February 1999 to August 2000, reflect 
general diagnoses of rheumatoid arthritis, although no 
supportive clinical findings were provided.  Rheumatoid 
arthritis factor (RF) test collected in August 2000 was 
within normal limits according to expected values.  

An April 2000 VA treatment note reflects a provisional 
diagnosis of chondromalacia.  The following month, the same 
physician notes, "Regarding the chronic aches and pain, [the 
veteran] has some kind of chondromalacia."  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. § 3.303 (2003).  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a grant 
of service connection for right ankle disability have not 
been met.  

Initially, the Board notes that the medical evidence does not 
clearly establish the nature of any current disability 
affecting the right knee.  While Dr. Sood, a private 
physician, diagnosed rheumatoid arthritis, that diagnosis was 
not supported by clinical findings or RF test results, and 
contemporaneous VA medical records reflect a rheumatologist's 
opinion that the veteran did not suffer from rheumatoid 
arthritis.  More recently, VA treatment notes reflect a 
provisional diagnosis of chondromalacia, and an assessment of 
"some kind of chondromalacia" (which is a disability 
usually associated with the knee).

However, even assuming, without deciding, that the veteran 
does currently suffer from a right ankle disability, the 
veteran's claim for service connection must still be denied 
because there is no medical evidence whatsoever of a medical 
relationship between any current disability of the right 
ankle and the veteran's active military service.  

As noted above, the veteran's service medical records reflect 
no diagnosis of any right ankle disability, or of any 
objective finding associated with the right ankle.  Soon 
after the veteran's separation from active service, the 
veteran underwent a VA medical examination in September 1973; 
however, the report of that examination reflects no diagnosis 
of a right ankle disability, or any pertinent findings 
associated with the right ankle.  Further, more recent 
medical records-even those that specifically pertain to the 
right ankle and attempt to offer a diagnosis of current 
disability-reflect no competent opinion as to any medical 
nexus between any current right ankle disability, and the 
veteran has neither presented nor alluded to the existence of 
any such medical opinion (despite being advised of the need 
to submit such evidence in the RO's March 2001 letter).  

The Board has considered the veteran's assertions advanced in 
connection with the current claim.  While the Board does not 
question the sincerity of his beliefs that he currently has a 
right ankle disability that is related to service, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter, 
such as whether there exists a current right ankle 
disability, and, if so, the medical relationship, if any, 
between such disability and service.  See, e.g. , Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's own assertions as the existence of a current right 
ankle disability, and as to the etiology of any such 
condition, have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a right ankle disability must be denied.  In 
the absence of any medical evidence even suggesting a nexus 
between a current right ankle disability and active military 
service, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right ankle disability is denied.


REMAND

With respect to the veteran's claims for service connection 
for a right knee disability and for a left knee disability, 
the Board finds that additional evidentiary development is 
warranted.  

The veteran's service medical records reflect a diagnosis of 
bipartite patella chondromalacia.  Additional evidence and 
history provided supports the occurrence of a fracture of the 
right femur prior to service.  As noted above, while an 
examination of the veteran in January 2000 revealed a normal 
muscular-skeletal evaluation, a treatment record from May 
2000 reflects an apparent diagnosis of chondromalacia of both 
knees.  While the May 2000 record does not reflect any 
specific clinical findings to support such a diagnosis, in 
keeping with the Joint Motion for Remand, the Board finds a 
well-reasoned medical opinion addressing the nature and 
etiology of the veteran's bilateral knee complaints, which is 
based upon consideration of the veteran's documented history 
and assertions, is needed to fully and fairly evaluate the 
claims on appeal.  See 38 U.S.C.A. § 5103A(d).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims for service connection for a right 
knee disability or left knee disability.  See 38 C.F.R. 
§ 3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.  

Moreover, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to his 
claims for service connection for right and left knee 
disabilities.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims for service connection for right 
and left knee disabilities.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record pertaining to his 
claims for service connection for right 
and left knee disabilities.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of the right and 
left knees.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.   

The examiner should specify all 
disability(ies) affecting the right knee, 
and the left knee.  With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
diagnosed disability is the result of 
disease or injury incurred or aggravated 
during active military service.  In 
addressing each right knee disability, 
the examiner should comment upon the 
significance, if any, of a fracture of 
the femur prior to service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for right and left 
knee disabilities in light of all 
pertinent evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
additional legal authority considered, 
and clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



